Title: From Thomas Jefferson to Aaron Burr, 17 June 1797
From: Jefferson, Thomas
To: Burr, Aaron


                    
                        Dear Sir
                        Philadelphia June 17. 1797
                    
                    The newspapers give so minutely what is passing in Congress that nothing of detail can be wanting for your information. Perhaps however some general view of our situation and prospects since you left us may not be unacceptable. At any rate it will give me an opportunity of recalling myself to your memory, and of evidencing my esteem for you.  You well know how strong a character of division had been impressed on the Senate by the British treaty. Common error, common censure, and common efforts of defence had formed the treaty majority into a common band which feared to separate even on other subjects. Towards the close of the last Congress however it had been hoped that their ties began to loosen, and their phalanx to separate a little. This hope was blasted at the very opening of the present session by the nature of the appeal which the President made to the nation; the occasion for which had confessedly sprung from the fatal British treaty. This circumstance rallied them again to their standard and hitherto we have had pretty regular treaty votes on all questions of principle. And indeed I fear that as long as the same individuals remain, so long we shall see traces of the same division.  In the H. of Representatives the Republican body has also lost strength. The non-attendance of 5. or 6. of that description has left the majority very equivocal indeed. A few individuals  of no fixed system at all, governed by the panic or the prowess of the moment, flap as the breeze blows against the republican or the aristocratic bodies, and give to the one or the other a preponderance entirely accidental. Hence the dissimilar aspect of the address and of the proceedings subsequent to that. The inflammatory composition of the speech excited sensations of resentment which had slept under British injuries, threw the wavering into the war scale, and produced the war address. Buonaparte’s victories and those on the Rhine, the Austrian peace, British bankruptcy, mutiny of the seamen, and Mr. King’s exhortations to pacific measures have cooled them down again, and the scale of peace preponderates. The threatening propositions therefore, founded in the address, are abandoned one by one, and the cry begins now to be that we have been called together to do nothing. The truth is, there is nothing to do, the idea of war being scouted by the events of Europe: but this only proves that war was the object for which we were called. It proves that the Executive temper was for war; and that the convocation of the Representatives was an experiment on the temper of the nation, to see if it was in unison. Efforts at negociation indeed were promised; but such a promise was as difficult to withold as easy to render nugatory. If negociation alone had been meant, that might have been pursued without so much delay, and without calling the Representatives: and if strong and earnest negociation had been meant, the additional nomination would have been of persons strongly and earnestly attached to the alliance of 1778. War then was intended. Whether abandoned or not, we must judge from future indications and events; for the same secrecy and mystery is affected to be observed by the present, which marked the former administration. I had always hoped that the popularity of the late president being once withdrawn from active effect, the natural feelings of the people towards liberty would restore the equilibrium between the Executive and Legislative departments which had been destroyed by the superior weight and effect of that popularity; and that their natural feelings of moral obligation would discountenance the ungrateful predilection of the Executive in favor of Great Britain. But unfortunately the preceding measures had already alienated the nation who was the object of them, had excited reaction from them, and this reaction has on the minds of our citizens an effect which supplies that of the Washington popularity. This effect was sensible on some of the late Congressional elections, and this it is which has lessened the republican majority in Congress. When it will be reinforced must depend on events, and these are so incalculable, that I consider the future character of our republic as in the air; indeed it’s future fortunes will be in the air if war is made on us by France, and if Louisiana becomes  a Gallo-American colony. I have been much pleased to see a dawn of change in the spirit of your state. The late elections have indicated something which, at a distance, we do not understand. However, what with the English influence in the lower and the Patroon influence in the upper parts of your state, I presume little is to be hoped. If a prospect could be once opened upon us of the penetration of truth into the Eastern states, if the people there, who are unquestionably republican, could discover that they have been duped into the support of measures calculated to sap the very foundations of republicanism, we might still hope for salvation, and that it would come, as of old, from the East. But will that region ever awake to the true state of things? Can the middle, Southern and Western states hold on till they awake? These are painful and doubtful questions: and if, in assuring me of your health, you can give me a comfortable solution of them, it will relieve a mind devoted to the preservation of our republican government in the true form and spirit in which it was established, but almost oppressed with apprehensions that fraud will at length affect what force could not, and that what with currents and countercurrents, we shall in the end be driven back to the land from which we launched 20. years ago. Indeed, my dear Sir, we have been but as a sturdy fish on the hook of a dexterous angler, who letting us flounce till we have spent our force, brings us up at last.—I am tired of the scene, and this day sennight shall change it for one where, to tranquility of mind, may be added pursuits of private utility, since none public are admitted by the state of things.—I am with great & sincere esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                    
                        P.S. Since writing the above we recieve a report that the French Directory has proposed a declaration of war against the US. to the Council of antients, who have rejected it. Thus we see two nations, who love one another affectionately brought by the ill temper of their Executive administrations to the very brink of a necessity to embrue their hands in the blood of each other.
                    
                